Case 9:20-cv-80027-RKA Document 46 Entered on FLSD Docket 06/26/2020 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 20-80027-CIV-ALTMAN/Brannon

  THE LOMNITZER LAW FIRM, P.A.,

         Plaintiff,

  vs.

  MALIBU MEDIA, LLC,

        Defendant.
  _____________________________/

                           DEFENDANT’S UNOPPOSED MOTION
                       TO STAY DEADLINES PENDING SETTLEMENT

         Defendant, Malibu Media, LLC (“Defendant”), by and through undersigned counsel and

  pursuant to Federal Rules of Civil Procedure 6(b) and 16(b)(4) and Local Rule 7.1, moves to stay

  all deadlines for a period of 60 days to enable the parties to finalize a pending settlement

  agreement. In support, the Defendant states as follows:

         1.      The parties agreed in principle to settle this case on June 26, 2020.

         2.      The parties request a 60 day stay of all pending deadlines set forth in the Court’s

  scheduling order to finalize their settlement agreement.

         3.      Good cause exists to grant the requested relief, as such relief will facilitate the

  amicable resolution of this case via settlement.

         WHEREFORE, the Defendant requests that the Court stay all pending deadlines for a

  period of 60 days, and for such additional relief as is just and proper.

                                    Local Rule 7.1(3) Certification

         Undersigned counsel certifies that he conferred with counsel for the Plaintiff on June 26,

  2020, and that the Plaintiff does not oppose the requested extension.



  {00345376.DOC}
Case 9:20-cv-80027-RKA Document 46 Entered on FLSD Docket 06/26/2020 Page 2 of 2



        Dated: June 26, 2020

                                           JENNIS LAW FIRM

                                             /s/ David S. Jennis
                                           DAVID S. JENNIS, ESQUIRE
                                           Florida Bar No. 775940
                                           ERIK JOHANSON, ESQUIRE
                                           Florida Bar No. 106417
                                           606 E. Madison Street
                                           Tampa, FL 33602
                                           (813) 229-2800
                                           ecf@jennislaw.com
                                           djennis@jennislaw.com
                                           Attorneys for Malibu Media, LLC

                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was forwarded via
  CM/ECF to Jerold Schneider, Schneider IP Law, 7127 Corning Circle, Boynton Beach, Florida
  33437 on this 26th day of June 2020.

                                            /s/ David S. Jennis
                                           DAVID S. JENNIS, ESQUIRE




  {00345376.DOC}
